EXHIBIT 10.3
 
EXECUTION COPY
TERMINATION AGREEMENT
 
(Management Services Agreement)
 
This Termination Agreement (this “Termination Agreement”) is made as of April 1,
2011, among Thermon Industries, Inc., a Texas corporation, (the “Company”), CHS
Management V LP, a Delaware limited partnership (“CHS V”), Thompson Street
Capital Manager LLC, a Delaware limited liability company (“TSCP”), Crown
Investment Series LLC – Series 4, a Delaware series limited liability company
(“Crown”), and Star Investment Series LLC – Series 1, a Delaware series limited
liability company (“Star” and, together with CHS V, TSCP and Crown, the
“Advisors”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Management Agreement (defined below).
 
WHEREAS, the Company and the Advisors are parties to that certain Management
Services Agreement, dated as of April 30, 2010 (the “Management Agreement”);
 
WHEREAS, Thermon Group Holdings, Inc., which indirectly holds all of the
outstanding capital stock of the Company, is currently taking certain
preliminary actions to sell shares of its common stock to the public in an
initial public offering (the “IPO”), including the filing of  a registration
statement on Form S-1 under the Securities Act of 1933, as amended, with the
Securities and Exchange Commission; and
 
WHEREAS, the Company and the Advisors desire to terminate the Management
Agreement in connection with the IPO.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
provisions herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
upon the terms and subject to the conditions contained herein, hereby agree as
follows:
 
1. Effective upon the consummation of the IPO, the Management Agreement, and all
rights, obligations and benefits pertaining thereto, are hereby terminated;
provided, however, that the following provisions shall survive such termination
in accordance with their respective terms: (i) Section 3(a) (Advisory Fees), but
only to the extent such provision relates to the reimbursement by the Company of
any out-of-pocket expenses incurred by the Advisors in connection with services
previously rendered by the Advisors pursuant to the Management Agreement; (ii)
Section 5 (Liability); and (iii) Section 6 (Indemnity).  Prior to the
consummation of the IPO, this Termination Agreement shall have no force or
effect.
 
2. In consideration of this Termination Agreement and the termination of the
Company’s obligation to pay Advisory Payments to the Advisors, concurrent with
the consummation of the IPO and effectiveness of this Termination Agreement, the
Company shall pay a termination fee to the Advisors in an aggregate amount of
$7,356,757 by wire transfer of immediately available funds, distributed as
follows:  $5,032,570 payable to CHS V, $1,159,936 payable to TSCP, $1,107,906
payable to Crown and $56,345 payable to Star.
 
3. This Termination Agreement shall be governed by the laws of the State of
Delaware without regard to any conflict of law or choice of law provisions.
 
 
 

--------------------------------------------------------------------------------

 
4. This Termination Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof and supersedes and replaces any prior
negotiations and agreements among the parties hereto, whether written or oral,
and cannot be amended without the express written consent of the parties hereto.
 
5. This Termination Agreement may be executed in any number of counterparts,
each of which is deemed to be an original, but all of which together constitute
one and the same instrument.
 
6. This Termination Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and each of their respective successors and assigns.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the date first written above.
 

 
THERMON INDUSTRIES, INC.
     
By:         /s/ Rodney Bingham
Name: Rodney Bingham
Title:   President
               
CHS MANAGEMENT V LP
CROWN INVESTMENT SERIES LLC –
SERIES 4
   
By:         CHS Capital LLC,
By:         Longview Asset Management LLC,
its General Partner
its Manager
       
By:         /s/ Marcus George
Name: Marcus George
Title:   Partner
By:          /s/ James A Star
Name: James A Star
Title:   President
       
THOMPSON STREET CAPITAL MANAGER LLC
STAR INVESTMENT SERIES LLC –
SERIES 1
       
By:         /s/ James A Cooper
Name: James A Cooper
Title:   Sr. Managing Partner
By:          /s/ James A Star
Name: James A Star
Title:   Manager



 
 
[Signature Page to MSA Termination Agreement]

--------------------------------------------------------------------------------